DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 5-9 and 11 (Currently Amended)
Claims 2 and 4 (Canceled)
Claims 3 and 10 (Original)
Response to Arguments
Applicant’s amendments and arguments, filed on 07/12/2022, have been fully considered but are moot because the claim amendments (that an experimental battery, as a non-deteriorated battery, is different from a secondary battery, as a deteriorated battery per specification) have necessitated the new ground(s) of rejection presented in this office action. The previous 112(b) rejection has been withdrawn due to the claim amendments as explained above.
Accordingly, THIS ACTION IS MADE FINAL

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (U.S.2016/0301225), in view of Fukushima (WO 2016079964 A1).

Regarding claim 1, Shiraishi teaches a charging device (100, Fig. 1; [0034] [0035]), wherein the charging device switches to a (n+1)-th charging rate (S103, Fig. 2; [0036] [0110], lines 1-4) from a n-th charging rate (S101, Fig. 2; [0036] [0110], lines 1-4) when constant current charging ([0036]) is performed on a secondary battery ([0034] [0035]) at the n-th charging rate, at an SOC of 0.6 or more and 0.9 or less (depending on charging rate, SOC in the range of 0.6-0.9 disclosed by SOC of Table 1, rows 1, 4 and 7) at which a voltage local minimum value (S102, S104 Fig. 2) appears when the secondary battery ([0034] [0035]) having negative electrode (inherent characteristic of a lithium battery) and electrolytic solution ([0033]) as the secondary battery and metallic lithium ([0007]) is charged at the n-th charging rate ([0036]), and wherein the (n+1)-th charging rate is lower than ([0036]) the n-th charging rate, and n is a natural number (indicated by first and second per S101 and S103, Fig. 2; [0036] [0110], lines 1-4).
Shiraishi does not explicitly teach (wherein the charging device switches to a (n+1)-th charging rate from a n-th charging rate when constant current charging is performed on a secondary battery at the n-th charging rate), at an SOC of 0.6 times or more and 0.9 times or less of an SOC (at which a voltage local minimum value appears) when an experimental battery having same negative electrode (and electrolytic solution as the secondary battery and metallic lithium) is charged at the n-th charging rate.
Fukushima (WO 2016079964 A1) teaches charging a secondary battery (as a deteriorated battery per Application Example 27, lines 2-7 of description-of-embodiments) at a (n+1)-th charging rate from a n-th charging rate at an SOC of 0.6 times or more and 0.9 times or less of an SOC (abstract, lines 4-5) at which an experimental battery (as a non-deteriorated battery per Application Example 27, lines 2-7 of description-of-embodiments) having same negative electrode and electrolytic solution as the secondary battery and lithium (paragraph of background-art, lines 1-3) is charged at the n-th charging rate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate charging a secondary battery at a (n+1)-th charging rate from a n-th charging rate at an SOC of 0.6 times or more and 0.9 times or less of an SOC at n-th charging rate at which an experimental battery having same negative electrode (and electrolytic solution as the secondary battery and lithium) is charged at the n-th charging rate of Fukushima’s into Shiraishi’s, in order to suppress the progress of the temporary performance deterioration of the secondary battery due to the excessive deterioration (Application Example 27, last 2 lines of description-of-embodiments; Fukushima).
Regarding claim 3, Shiraishi teaches the charging device according to claim 1, in view of Fukushima, wherein, when the SOC at which the voltage local minimum value is 80% or more, the charging device charges at the n-th charging rate until full charging without switching from the n-th charging rate to the (n + 1)-th charging rate (switching charging current or charging rate [0110] performed at maximum battery SOC 66% [0114] when the expected voltage is met [0040] [0121] due to safety [0007]. It would have been obvious to one of ordinary skill in the art that when the SOC is greater than 66% including 80% or more, only one low charging current or a low charging rate is required, due to safety [0007], until fully charging [0041] without further switching charging rate).
Regarding claim 5, Shiraishi teaches a charging method, comprising: switching a secondary battery (abstract) to a (n+1)-th charging rate (S103, Fig. 2; [0036] [0110], lines 1-4) from a n-th charging rate (S101, Fig. 2; [0036] [0110], lines 1-4) when constant current charging ([0036]) is performed on the secondary battery ([0034] [0035]) at the n-th charging rate, at an SOC of 0.6 or more and 0.9 or less (depending on charging rate, SOC in the range of 0.6-0.9 disclosed by SOC of Table 1, rows 1, 4 and 7) at which a voltage local minimum value (S102, Fig. 2. appears when the secondary battery ([0034] [0035]) having negative electrode (inherent characteristic of a lithium battery) and electrolytic solution ([0033]) as the secondary battery and metallic lithium ([0007]) is charged at the n-th charging rate (S101, Fig. 2; [0036] [0110], lines 1-4), wherein the (n+1)-th charging rate is lower than ([0036]) the n-th charging rate, and n is a natural number (indicated by first and second per S101 and S103, Fig. 2; [0036] [0110], lines 1-4).
Shiraishi does not explicitly teach (wherein the charging device switches to a (n+1)-th charging rate from a n-th charging rate when constant current charging is performed on a secondary battery at the n-th charging rate), at an SOC of 0.6 times or more and 0.9 times or less of an SOC (at which a voltage local minimum value appears) when an experimental battery having same negative electrode (and electrolytic solution as the secondary battery and metallic lithium) is charged at the n-th charging rate.
Fukushima (WO 2016079964 A1) teaches charging a secondary battery (as a deteriorated battery per Application Example 27, lines 2-7 of description-of-embodiments) at a (n+1)-th charging rate from a n-th charging rate at an SOC of 0.6 times or more and 0.9 times or less of an SOC (abstract, lines 4-5) at n-th charging rate at which an experimental battery (as a non-deteriorated battery per Application Example 27, lines 2-7 of description-of-embodiments) having same negative electrode and electrolytic solution as the secondary battery and lithium (paragraph of background-art, lines 1-3) is charged at the n-th charging rate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate charging a secondary battery at a (n+1)-th charging rate from a n-th charging rate at an SOC of 0.6 times or more and 0.9 times or less of an SOC at n-th charging rate at which an experimental battery having same negative electrode (and electrolytic solution as the secondary battery and lithium) is charged at the n-th charging rate of Fukushima’s into Shiraishi’s, in order to suppress the progress of the temporary performance deterioration of the secondary battery due to the excessive deterioration (Application Example 27, last 2 lines of description-of-embodiments; Fukushima).
Regarding claim 6, Shiraishi teaches the secondary battery (abstract) configured to be charged by the charging device (abstract) according to claim 1, in view of Fukushima.
Regarding claim 10, Shiraishi teaches an electronic device ([0064], lines 7-10) comprising the secondary battery according to claim 6, in view of Fukushima, wherein the electronic device ([0064], lines 7-10) is configured to receive supply of power from the secondary battery ([0064], lines 7-10).
Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (U.S.2016/0301225) and Fukushima (WO 2016079964 A1), as applied above in claim 1, in view of Inakawa (WO 2015190018 A1).
Regarding claim 7, Shiraishi teaches the secondary battery (abstract) configured to be charged by the charging device (abstract) according to claim 1, in view of Fukushima.
Shiraishi does not explicitly teach a battery pack (configured to be charged by the charging device, comprising: the secondary battery), and an exterior housing (configured to accommodate the secondary battery)
Inakawa (WO 2015190018 A1) teaches a battery pack (150, Fig. 15) (or 310+303, Fig. 16) configured to be charged by the charging device ([17]) (or [13]), comprising: a secondary battery (100, Fig. 15) (or 303, Fig. 16), and an exterior housing (131, Fig. 15) (or 301, Fig. 16) configured to accommodate the secondary battery (100, Fig. 15) (or 303, Fig. 16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a battery pack (configured to be charged by the charging device, comprising: a secondary battery), and an exterior housing (configured to accommodate the secondary battery) of Inakawa’s into Shiraishi’s, in view of Fukushima’s, in order to provide a case for protection of a battery unit with more power capacity.
Regarding claim 8, Shiraishi teaches an electric vehicle ([0002]; [0064], lines 2-7) comprising: the secondary battery (abstract; [0002]) according to claim 6, in view of Fukushima. 
Shiraishi does not explicitly teach a converter configured to receive supply of power from the secondary battery and convert the power into a driving force of the electric vehicle; and a controller configured to perform information processing related to vehicle control based on information related to the secondary battery.
Inakawa (WO 2015190018 A1) teach a converter (403, Fig. 17) configured to receive supply of power from the secondary battery (408, Fig. 17) and convert the power into a driving force ([1] to [11] of [16]) of the electric vehicle (400, Fig. 17); and a controller (409, Fig. 17) configured to perform information processing related to vehicle control based on information related to the secondary battery ([1] to [11] of [16]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a converter configured to receive supply of power from the secondary battery and convert the power into a driving force of the electric vehicle; and a controller configured to perform information processing related to vehicle control based on information related to the secondary battery of Inakawa’s into Shiraishi’s, in view of Fukushima’s, in order to provide a controlled battery power conversion means for vehicle application.
Regarding claim 9, Shiraishi teaches a power device (abstract) comprising: the charging device according to claim 1, in view of Fukushima, and the secondary battery (abstract), wherein an electronic device connected to the secondary battery ([0002] [0064], lines 7-10).
	Shiraishi does not explicitly teach a power storage device (comprising: the charging device; and a secondary battery), wherein the power storage device is configured to supply power (to an electronic device connected to the secondary battery).
Inakawa (WO 2015190018 A1) teaches a power storage device ([1] of [12]) comprising the charging device ([13] [17]); and a secondary battery (303, Fig. 16), wherein the power storage device is configured to supply power to an electronic device (305, Fig. 16) connected to the secondary battery ([1] of [14]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power storage device, wherein the power storage device is configured to supply power to an electronic device connected to the secondary battery of Inakawa’s into Shiraishi’s, in view of Fukushima’s, in order to provide a backup rechargeable power source for the charging system.
Regarding claim 11, Shiraishi teaches a power system (abstract) comprising: the charging device according to claim 1, in view of Fukushima, and the secondary battery (abstract).
	Shiraishi does not explicitly teach a power storage system (comprising: the charging device; and a secondary battery), wherein a power storage device is configured to receive power from the secondary battery.
Inakawa (WO 2015190018 A1) teaches a power storage system (300, Fig. 16) comprising: the charging device ([17]) (or [13]); and a secondary battery (battery of vehicle 306, Fig. 16) (or battery 408 of vehicle 400, Fig. 17), wherein a power storage device (303, Fig. 16) is configured to receive power from the secondary battery ([1] of [18]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power storage system, wherein a power storage device is configured to receive power from the secondary battery of Inakawa’s into Shiraishi’s, in view of Fukushima’s, in order to provide a backup rechargeable power source and a power exchange means.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 14, 2022